78 So.3d 16 (2011)
John Lucius ROSE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-27.
District Court of Appeal of Florida, Third District.
October 26, 2011.
Gabriela C. Novo, for appellant.
Pamela Jo Bondi, Attorney General, and Shayne R. Burnham, Assistant Attorney General, for appellee.
Before RAMIREZ and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
We reject both of Rose's arguments on appeal, holding (a) that the evidence was amply sufficient to show that defendant intentionally and substantially violated the terms of his probation by, among other things, deliberately tampering with his required monitoring device, see Correa v. State, 43 So.3d 738, 745 (Fla. 2d DCA 2010) (recognizing that "intentional disregard of the GPS monitoring rules, tampering with the equipment, or actual violations of curfew or other activity restrictions will generally amount to willful and substantial violations of the conditions imposed"), and (b) that the sentence imposed upon revocation of the defendant's probation was not legally "vindictive." See Snow v. Crosby, 851 So.2d 222 (Fla. 3d DCA 2003).
Affirmed.